11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


John Thompson,                              * From the 35th District Court
                                             of Brown County
                                              Trial Court No. CV1403091.

v. No. 11-16-00040-CV                       * September 22, 2016

Guitar Veterinarian Service, Inc.,          * Per Curiam Memorandum Opinion
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

       This court has considered the agreed motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against John Thompson.